Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 8-24, 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pub No. 2018/0049129 A1) in view of Chaturvedi et al. (U.S. No. 2019/0188619 A1) in view of Yerramalli et al. (U.S. Pub No. 2017/0034831 A1).

1. Li teaches a method for wireless communications at a first user equipment (UE), comprising: transmitting, to a second UE in a first control resource of a first set of shared resources of a peer-to-peer network between a plurality of UEs, a request to reserve data resources of a second set of shared resources [par 0043, 0077, 0078, In this example, the UE 138 is functioning as a scheduling entity, and UEs 140 and 142 utilize resources scheduled by the UE 138 for wireless communication. A UE may function as a scheduling entity in, for example, a peer-to- peer (P2P) network, and/or in a mesh network. In a mesh network, for example, UEs 140 and 142 may optionally communicate directly with one another in addition to communicating with the scheduling entity, depicted as UE 138. In a network that implements sidelink communication. The RTS channel 704 may refer to a portion of the subframe during which a scheduled entity 204 (e.g., UE.sub.1), communicates an RTS signal (indicating, for example, a requested duration of time to keep a sidelink channel available for a sidelink signal) to other scheduled entities (e.g., UVE.sub.2- UE.sub.N, or a subset thereof). The data included in the sidelink data channel 706 may sometimes be referred to as the payload or sidelink-burst of the sidelink-centric subframe. The sidelink data channel 706 may include the communication resources utilized to communicate sidelink data from one scheduled entity 204 (e.g., VE.sub.1) to one or more other scheduled entities 204 (e.g., UE.sub.2, UE.sub.3)],  the second set of shared resources being associated with a second period of time occurring after a first period of time associated with the first set of shared resources; communicating first data in a first one or more resources of the first set of shared resources after the transmitting of the request in the first control resource[par 0042, 0089, That is, for scheduled communication, scheduled entities utilize resources allocated by the scheduling entity. In some implementations, the scheduling entity may allocate the resources for a period (e.g., a block of time) that may be referred to as transmission time interval (TTI) (or a frame, subframe, or slot). The sidelink grant
information 916 may indicate that sidelink communication between scheduled neighboring devices (e.g., VET 906, UE2 908, UE3 910, UE4 912) may be authorized
for a predetermined period (e.g., a TTl, a frame, a sub-frame, a slot, or multiples thereof)|; receiving, by the first UE in a second control resource and during the first period of time associated with the first set of shared resources, one or more responses from one or more UEs after the communicating of the first data in the first one or more resources [par 0084, 0091, if UE1 906 and UE3 910 concurrently transmit RTS signals in the RTS channel (RTS.sub.1 804), UE2 will transmit a CTS signal in the CTS channel 808 because Sidelink.sub.1 906 has a relatively higher priority than Sidelink.sub.2 904. In the CTS signal, UE2 may include, among other things, a reference signal (RS) that is configured to inform UE3 910 that UE3 910 will interfere with sidelink communication. UE2 may include, among other things, a reference signal (RS) that is configured to inform UE3 910 that UE3 910 will interfere with sidelink communication (e.g., interfere with transmission of data in the sidelink data channel 810) if UE3 910 transmits sidelink data during the current predetermined period allocated for sidelink communication (e.g., the current TTI, frame, sub-frame, slot, or allocated multiples thereof). Accordingly, by receiving this RS (in the CTS signal sent from UE2), UE3 910, which is a sidelink transmitter, will refrain from transmitting sidelink data during the current predetermined period allocated for sidelink communication], 
 	Li fail to show wherein the one or more responses are received in response to the request to reserve the data resource of the second set of shared resources.
 	In an analogous art Chaturvedi show wherein the one or more responses are received in response to the request to reserve the data resource of the second set of shared resources [par 0022, The user resource module 202 works in conjunction with the user interface module 204 to receive status and requests, and to provide status in response to requests. Specifically, when a user observed status is reported, the user resource module 202 extracts the status and updates a personal database (e.g., in the user data storage 206) of the user with the status. Conversely, when a request for status is received, the user resource module 202 retrieves the real-time status from the resource management engine 208 and causes the status to be displayed in the user interface via the user interface module 204].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Li and Chaturvedi because the method would be involved in manually updating status of resources and providing of real-time status in response to requests.
 	Li and Chaturvedi fail to show and communicating second data in a second one or more resources of the first set of shared resources after the receiving of the one or more responses in the second control resource.
 	In an analogous art Yerramalli show and communicating second data in a second one or more resources of the first set of shared resources after the receiving of the one or more responses in the second control resource [par 0020, 0068, wherein the second resource allocation pattern groups second communication time resources of a second carrier in the shared spectrum into a second plurality of resource sets associated with one or more of the different data service sets, wherein the second plurality of resource sets are allocated differently than the plurality of resource sets. As an example, a base station may use a standard HARQ process for data communicated during a first resource set 325-a that is associated with DSS_1, a soft HARQ process for data communicated during a second resource set 325-b that is associated with DSS_2]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art can combine the teachings of Li, Chaturvedi, and Yerramalli because this enhancements to resource management based on Quality of Service (QoS) or communication service for networks employing LTE-U.


2.Li, Chaturvedi, and Yerramalli disclose the method of claim 1, Li and Chaturvedi fail show further comprising: transmitting, to the second UE in a third control resource of the first set of shared resources, a confirmation indicating a reservation of the data resources in the second set of shared resources after the communicating of the second data in the second one or more resources; and communicating third data in a third one or more resources after the transmitting of the confirmation in the third control resource.
 	In an analogous art Yerramalli show further comprising: transmitting, to the second UE in a third control resource of the first set of shared resources, a confirmation indicating a reservation of the data resources in the second set of shared resources after the communicating of the second data in the second one or more resources; and communicating third data in a third one or more resources after the transmitting of the confirmation in the third control resource [par 0068, a first resource set 325-a that is associated with DSS_1, a soft HARQ process for data communicated during a second resource set 325-b that is associated with DSS_2, and may deactivate HARQ for data communicated during a third resource set 325-c that is associated with DSS_N].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art can combine the teachings of Li, Chaturvedi, and Yerramalli because this enhancements to resource management based on Quality of Service (QoS) or communication service for networks employing LTE-U.


8. Li, Chaturvedi, and Yerramalli defines the method of claim 1, further comprising: receiving, from a base station, a message that indicates one or more resources in the first set of shared resources that are allocated as control resources of the first set of shared resources and used for reserving the data resources [Lin, par 0042, scheduling entity (e.g.,a base station) allocates resources for communication among some or all devices and equipment within its service area or cell. Within the present disclosure, as discussed further below, the scheduling entity may be responsible for scheduling, assigning, reconfiguring, and releasing resources for one or more scheduled entities].

9. Li, Chaturvedi, and Yerramalli convey the method of claim 8, further comprising: determining that the first control resource is allocated for sending the request by the first UE based at least in part on receiving the message, wherein the transmitting of the request in the first control resource is based at least in part on the determining that the first control resource is allocated for sending the request by the first UE[par 0043, 0077, 0078, In this example, the UE 138 is functioning as a scheduling entity, and UEs 140 and 142 utilize resources scheduled by the UE 138 for wireless communication. A UE may function as a scheduling entity in, for example, a peer-to- peer (P2P) network, and/or in a mesh network. In a mesh network, for example, UEs 140 and 142 may optionally communicate directly with one another in addition to communicating with the scheduling entity, depicted as UE 138. In a network that implements sidelink communication. The RTS channel 704 may refer to a portion of the subframe during which a scheduled entity 204 (e.g., UE.sub.1), communicates an RTS signal (indicating, for example, a requested duration of time to keep a sidelink channel available for a sidelink signal) to other scheduled entities (e.g., VE.sub.2- UE.sub.N, or a subset thereof). The data included in the sidelink data channel 706 may sometimes be referred to as the payload or sidelink-burst of the sidelink-centric subframe. The sidelink data channel 706 may include the communication resources utilized to communicate sidelink data from one scheduled entity 204 (e.g., VE.sub.1) to one or more other scheduled entities 204 (e.g., UVE.sub.2, UE.sub.3)|


10. Li, Chaturvedi, and Yerramalli teaches the method of claim 8, Lin and Zhang fail to show further comprising: determining that a fourth control resource is allocated for sending a second request by a third UE based at least in part on receiving the message; and refraining, by the first UE, from communicating data in the fourth control resource based at least in part on the determining that the fourth control resource is allocated for sending the second request.
 	In an analogous art Yerramalli show further comprising: determining that a fourth control resource is allocated for sending a second request by a third UE based at least in part on receiving the message [par 0061, In one example, the LTE network may partition, for a group of base stations, resources for a carrier in shared spectrum into a number of resource sets. Each resource set may then be associated with a DSS and allocated resources that are dedicated to transmitting only data types that are included with the associated DSS]; and refraining, by the first UE, from communicating data in the fourth control resource based at least in part on the determining that the fourth control resource is allocated for sending the second request [par 0054, Otherwise, if the channel is not available, the device may refrain from transmitting over the channel. In some cases, the LBT parameters used for a CCA may be based on the data or service type associated with a following transmission].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art can combine the teachings of Li, Chaturvedi, and Yerramalli because this enhancements to resource management based on Quality of Service (QoS) or communication service for networks employing LTE-U.


11. Li, Chaturvedi, and Yerramalli define the method of claim 8, Li and Zhang fail to show wherein the message indicates a numerical quantity of UEs in the peer-to-peer network associated with the first set of shared resources, an index value for each UE in the peer-to-peer network, a size of the first set of shared resources, a starting resource of control resources within the first set of shared resources, or a combination thereof.
 	In an analogous art Yerramalli show wherein the message indicates a numerical quantity of UEs in the peer-to-peer network associated with the first set of shared resources, an index value for each UE in the peer-to-peer network, a size of the first set of shared resources, a starting resource of control resources within the first set of shared resources, or a combination thereof [par 0072, After identifying that data for DSS_1 is in the transmission queue, the second base station may perform CCA 310-d at the beginning of resource set 325-a and begin data transmission 315-d after identifying the channel is clear. Since both data transmissions 315-a and 315-d are associated with common LBT parameters and because the resources allocated to resource set 325-a are aligned in time across both base stations, the CCAs 310-a and 310-d may also be synchronized and have the same duration].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art can combine the teachings of Li, Chaturvedi,  and Yerramalli because this enhancements to resource management based on Quality of Service (QoS) or communication service for networks employing LTE-U.

12. Li, Chaturvedi, and Yerramalli disclose the method of claim 1, wherein the communicating of the first data and the second data is scheduled using one or more previous requests to reserve the data resources [Lin par 0042, 0043, Within the present disclosure, as discussed further below, the scheduling entity may be responsible for scheduling, assigning, reconfiguring, and releasing resources for one or more scheduled entities.That is, for scheduled communication, scheduled entities utilize resources allocated by the scheduling entity. In some implementations, the scheduling entity may allocate the resources for a period (e.g., a block of time) that may be referred to as transmission time interval (TTI) (or a frame, subframe, or slot). That is, in some examples, a UE may function as a scheduling entity, scheduling resources for one or more scheduled entities (e.g., one or more other UEs). For example, UE 138 is illustrated communicating with UEs 140 and 142. In this example, the UE 138 is functioning as a scheduling entity, and UEs 140 and 142 utilize resources scheduled by the UE 138 for wireless communication. A UE may function as a scheduling entity in, for example, a peer-to- peer (P2P) network, and/or in a mesh network].

13. Li, Chaturvedi, and Yerramalli demonstrate the method of claim 1, wherein the communicating of the first data comprises: communicating the first data with the second UE [par 0071, Generally, a sidelink signal may refer to a signal communicated from one scheduled entity 204 (e.g., UE 1) to another scheduled entity 204 (e.g., UE 2) without relaying that signal through the scheduling entity 202 (e.g., eNB)]

14. Li , Chaturvedi, and Yerramalli reveal the method of claim 1, wherein the communicating of the first data comprises: communicating the first data with another UE of the plurality of UEs in the peer-to-peer network [Li par 0043, A UE may function as a scheduling entity in, for example, a peer-to-peer (P2P) network, and/or in a mesh network. In a mesh network, for example, UEs 140 and 142 may optionally communicate directly with one another in addition to communicating with the scheduling entity, depicted as UE 138].

15. Li, Chaturvedi, and Yerramalli provide the method of claim 1, wherein the communicating of the first data comprises: transmitting the first data to another UE of the plurality of UEs in the peer-to-peer network [Li, par 0043, For example, UE 138 is illustrated communicating with UEs 140 and 142. In this example, the UE 138 is functioning as a scheduling entity, and UEs 140 and 142 utilize resources scheduled by the UE 138 for wireless communication. A UE may function as a scheduling entity in, for example, a peer-to-peer (P2P) network, and/or in a mesh network. In a mesh network, for example, UEs 140 and 142 may optionally communicate directly with one another in addition to communicating with the scheduling entity, depicted as UE 138].


16. Li, Chaturvedi, and Yerramalli create the method of claim 1, wherein the communicating of the first data comprises: receiving the first data from another UE of the plurality of UEs in the peer-to-peer network [Li, par 0043, For example, UE 138 is illustrated communicating with UEs 140 and 142. In this example, the UE 138 is functioning as a scheduling entity, and UEs 140 and 142 utilize resources scheduled by the UE 138 for wireless communication. A UE may function as a scheduling entity in, for example, a peer-to-peer (P2P) network, and/or in a mesh network. In a mesh network, for example, UEs 140 and 142 may optionally communicate directly with one another in addition to communicating with the scheduling entity, depicted as UE 138]

17. Li, Chaturvedi, and Yerramalli display the method of claim 1, wherein the first data is scheduled using a second request in a previous set of shared resources in response to an earlier confirmation associated with an earlier request, the previous set of shared resources being associated with a third period of time occurring before the first period of time associated with the first set of shared resources [Li, par 0120, For example, at 1214 if the sidelink communication is to continue for the next TTI, method may return to block 1204. If the sidelink communication does not continue for the next TTI, the method may end. Accordingly, in some implementations, dynamic power control for CTS channel transmissions can be achieved on a periodic or repeated basis (e.9., on a TTl-by-TTI, frame-by-frame, subframe-by-subframe, or slot-by-slot basis). In other words, the dynamic CTS transmit power scaling parameter may be re-determined and sent to the scheduled entity on a TTl-by-TTI basis].

19. Li, Chaturvedi, and Yerramalli displays the method of claim 1, Li and Chaturvedi fail show wherein the first one or more resources and the second one or more resources each comprise a same quantity of resources.
 	In an analogous art Yerramalli show wherein the first one or more resources and the second one or more resources each comprise a same quantity of resources [par 0073, Accordingly, CCAs 310-6 and 310-e and data transmissions 315-65 and 315-e may occur at different times. In subsequent resource set 325-c, the base stations may again perform synchronous CCAs 310-c and 310-f and data transmissions 315-C and 315-7. In this example, neither base station utilizes all of the resources allocated to resource set 325-c]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art can combine the teachings of Li, Chaturvedi, and Yerramalli because this enhancements to resource management based on Quality of Service (QoS) or communication service for networks employing LTE-U.

20. Li, Chaturvedi, and Yerramalli display the method of claim 1, wherein the one or more responses indicate a positive response to the request, a negative response to the request, or both [Li, par 0048, The PHICH carries HARQ feedback transmissions such as an acknowledgment (ACK) or negative acknowledgment (NACK). HARQ is a technique well-known to those of ordinary skill in the art, wherein packet transmissions may be checked at the receiving side for accuracy, and if confirmed, an ACK may be transmitted, whereas if not confirmed, a NACK may be transmitted. In response to a NACK, the transmitting device may send a HARQ retransmission, which may implement chase combining, incremental redundancy, etc].

21. Li, Chaturvedi, and Yerramalli reveal the method of claim 1, wherein the first control resource comprises a 2 first slot and the first one or more resources comprises a first one or more slots [Li par 0085, a TT/l-by-TTI basis (or on a frame-by-frame, subframe-by- subframe, or slot -by-slot basis). Dynamic power control for sidelink data transmission on a TTl-by-TTI basis may facilitate reduction of overall interference power in geographic areas served by the sidelink communications]

22. Li, Chaturvedi, and Yerramalli create the method of claim 1, wherein the peer-to-peer network comprises a sidelink network for exchanging communications between the first UE and the second UE over one or more sidelink communication links [Li, par 0044, in a wireless communication network with a scheduled access to time-frequency resources and having a cellular configuration, a P2P configuration, a mesh configuration, and/or a sidelink configuration, a scheduling entity and one or more scheduled entities may communicate utilizing the scheduled resources].

23. Li teach an apparatus for wireless communications at a first user equipment 2 (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and operable, when executed by the processor [par 0054, The scheduling entity 202 may be implemented with a processing system 314 that includes one or more processors 304. Examples of processors 304 include microprocessors, microcontrollers, digital signal processors (DSPs), field programmable gate arrays (FPGAs), programmable logic devices (PLDs), state machines, gated logic, discrete hardware circuits, and other suitable hardware configured] to cause the apparatus to: transmit, to a second UE in a first control resource of a first set of shared resources of a peer-to-peer network between a plurality of UEs[par 0043, 0077, 0078,  In this example, the UE 138 is functioning as a scheduling entity, and UEs 140 and 142 utilize resources scheduled by the UE 138 for wireless communication. A UE may function as a scheduling entity in, for example, a peer-to-peer (P2P) network, and/or in a mesh network. In a mesh network, for example, UEs 140 and 142 may optionally communicate directly with one another in addition to communicating with the scheduling entity, depicted as UE 138. In a network that implements sidelink communication. The RTS channel 704 may refer to a portion of the subframe during which a scheduled entity 204 (e.g., UE.sub.1), communicates an RTS signal (indicating, for example, a requested duration of time to keep a sidelink channel available for a sidelink signal) to other scheduled entities (e.g., VE.sub.2-UE.sub.N, or a subset thereof). The data included in the sidelink data channel 706 may sometimes be referred to as the payload or sidelink-burst of the sidelink-centric subframe. The sidelink data channel 706 may include the communication resources utilized to communicate sidelink data from one scheduled entity 204 (e.g., UE.sub.1) to one or more other scheduled entities 204 (e.g., UE.sub.2, UE.sub.3)], a request to reserve data resources of a second set of shared resources after the first set of shared resources, the second set of shared resources being associated with a second period of time occurring after a first period of time associated with the first set of shared resources[par 0042, 0089, That is, for scheduled communication, scheduled entities utilize resources allocated by the scheduling entity. In some implementations, the scheduling entity may allocate the resources for a period (e.g., a block of time) that may be referred to as transmission time interval (TTI) (or a frame, subframe, or slot). The sidelink grant information 916 may indicate that sidelink communication between scheduled neighboring devices (e.g., UVE1 906, UE2 908, UE3 910, UE4 912) may be authorized for a predetermined period (e.g., a TTI, a frame, a sub-frame, a slot, or multiples thereof)]; communicate first data in a first one or more resources of the first set of shared resources after transmitting the request in the first control resource; receive, by the first UE in a second control resource and during the first period of time associated with the first set of shared resources, one or more responses from one or more UEs after communicating the first data in the first one or more resources[par 0084, 0091, if UE1 906 and UE3 910 concurrently transmit RTS signals in the RTS channel (RTS.sub.1 804), UE2 will transmit a CTS signal in the CTS channel 808 because Sidelink.sub.1 906 has a relatively higher priority than Sidelink.sub.2 904. In the CTS signal, UE2 may include, among other things, a reference signal (RS) that is configured to inform UE3 910 that UE3 910 will interfere with sidelink communication. UE2 may include, among other things, a reference signal (RS) that is configured to inform UE3 910 that UE3 910 will interfere with sidelink communication (e.g., interfere with transmission of data in the sidelink data channel 810) if UE3 910 transmits sidelink data during the current predetermined period allocated for sidelink communication (e.g., the current TTI, frame, sub-frame, slot, or allocated multiples thereof). Accordingly, by receiving this RS (in the CTS signal sent from UE2), UE3 910, which is a sidelink transmitter, will refrain from transmitting sidelink data during the current predetermined period allocated for sidelink communication]
 	Li fail to show wherein the one or more responses are received in response to the request to reserve the data resource of the second set of shared resources.
 	In an analogous art Chaturvedi show wherein the one or more responses are received in response to the request to reserve the data resource of the second set of shared resources [par 0022, The user resource module 202 works in conjunction with the user interface module 204 to receive status and requests, and to provide status in response to requests. Specifically, when a user observed status is reported, the user resource module 202 extracts the status and updates a personal database (e.g., in the user data storage 206) of the user with the status. Conversely, when a request for status is received, the user resource module 202 retrieves the real-time status from the resource management engine 208 and causes the status to be displayed in the user interface via the user interface module 204].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Li and Chaturvedi because the method would be involved in manually updating status of resources and providing of real-time status in response to requests.
 	Li and Zhang fail to show communicate second data in a second one or more resources of the first set of shared resources after receiving the one or more responses in the second control resource.
 	In an analogous art Yerramalli show communicate second data in a second one or more resources of the first set of shared resources after receiving the one or more responses in the second control resource[par 0020, 0068, wherein the second resource allocation pattern groups second communication time resources of a second carrier in the shared spectrum into a second plurality of resource sets associated with one or more of the different data service sets, wherein the second plurality of resource sets are allocated differently than the plurality of resource sets. As an example, a base station may use a standard HARQ process for data communicated during a first resource set 325-a that is associated with DSS_1, a soft HARQ process for data communicated during a second resource set 325-b that is associated with DSS_2]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art can combine the teachings of Li, Chaturvedi, and Yerramalli because this enhancements to resource management based on Quality of Service (QoS) or communication service for networks employing LTE-U.


24. Li, Chaturvedi, and Yerramalli describe the apparatus of claim 23, Li and Chaturvedi fail to show wherein the instructions are further executable by the processor to cause the apparatus to: transmit, to the second UE in a third control resource of the first set of shared resources, a confirmation indicating a reservation of the data resources in the second set of shared resources after communicating the second data in the second one or more resources; and communicate third data in a third one or more resources after transmitting the confirmation in the third control resource.
 	In an analogous art Yerramalli show wherein the instructions are further executable by the processor to cause the apparatus to: transmit, to the second UE in a third control resource of the first set of shared resources, a confirmation indicating a reservation of the data resources in the second set of shared resources after communicating the second data in the second one or more resources; and communicate third data in a third one or more resources after transmitting the confirmation in the third control resource[par 0068, a first resource set 325-a that is associated with DSS_1, a soft HARQ process for data communicated during a second resource set 325-b that is associated with DSS_2, and may deactivate HARQ for data communicated during a third resource set 325-c that is associated with DSS_N].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art can combine the teachings of Li, Chaturvedi, and Yerramalli because this enhancements to resource management based on Quality of Service (QoS) or communication service for networks employing LTE-U.


26. Li, Chaturvedi, and Yerramalli describe the apparatus of claim 23, wherein the instructions are further executable by the processor to cause the apparatus to: receive, from a network device a message that indicates one or more resources in the first set of shared resources that are allocated as control resources of the first set of shared resources and used for reserving the data resources [Lin, par 0042, scheduling entity (e.g., a base station) allocates resources for communication among some or all devices and equipment within its service area or cell. Within the present disclosure, as discussed further below, the scheduling entity may be responsible for scheduling, assigning, reconfiguring, and releasing resources for one or more scheduled entities].

27. Li,  Chaturvedi, and Yerramalli display the apparatus of claim 23, wherein communicating the first data and the second data is scheduled using one or more previous requests to reserve the data resources [par 0042, 0043, Within the present disclosure, as discussed further below, the scheduling entity may be responsible for scheduling, assigning, reconfiguring, and releasing resources for one or more scheduled entities. That is, for scheduled communication, scheduled entities utilize resources allocated by the scheduling entity. In some implementations, the scheduling entity may allocate the resources for a period (e.g., a block of time) that may be referred to as transmission time interval (TTI) (or a frame, subframe, or slot). That is, in some examples, a UE may function as a scheduling entity, scheduling resources for one or more scheduled entities (e.g., one or more other UEs). For example, UE 138 is illustrated communicating with UEs 140 and 142. In this example, the UE 138 is functioning as a scheduling entity, and UEs 140 and 142 utilize resources scheduled by the UE 138 for wireless communication. A UE may function as a scheduling entity in, for example, a peer-to- peer (P2P) network, and/or in a mesh network].

28.Li, Zhang, and Yerramalli convey The apparatus of claim 23, wherein communicating the first data 2 comprises communicating the first data with the second UE[par 0071, Generally, a sidelink signal may refer to a signal communicated from one scheduled entity 204 (e.g., UE 1) to another scheduled entity 204 (e.g., UE 2) without relaying that signal through the scheduling entity 202 (e.g., eNB)]


29. Li illustrate an apparatus for wireless communications at a first user equipment (UE), comprising: means for transmitting, to a second UE in a first control resource of a first set of shared resources of a peer-to-peer network between a plurality of UEs[par 0043, 0077, 0078 In this example, the UE 138 is functioning as a scheduling entity, and UEs 140 and 142 utilize resources scheduled by the UE 138 for wireless communication. A UE may function as a scheduling entity in, for example, a peer-to- peer (P2P) network, and/or in a mesh network. In a mesh network, for example, UEs 140 and 142 may optionally communicate directly with one another in addition to communicating with the scheduling entity, depicted as UE 138. In a network that implements sidelink communication. The RTS channel 704 may refer to a portion of the subframe during which a scheduled entity 204 (e.g., UE.sub.1), communicates an RTS signal (indicating, for example, a requested duration of time to keep a sidelink channel available for a sidelink signal) to other scheduled entities (e.g., UVE.sub.2- UE.sub.N, or a subset thereof). The data included in the sidelink data channel 706 may sometimes be referred to as the payload or sidelink-burst of the sidelink-centric subframe. The sidelink data channel 706 may include the communication resources utilized to communicate sidelink data from one scheduled entity 204 (e.g., VE.sub.1) to one or more other scheduled entities 204 (e.g., UVE.sub.2, UE.sub.3)|, the second set of shared resources being associated with a second period of time occurring after a first period of time occurring after a period of time associated with the first set of shared resources [par 0084, 0091, if UE1 906 and UE3 910 concurrently transmit RTS signals in the RTS channel (RTS.sub.1 804), UE2 will transmit a CTS signal in the CTS channel 808 because Sidelink.sub.1 906 has a relatively higher priority than Sidelink.sub.2 904. In the CTS signal, UE2 may include, among other things, a reference signal (RS) that is configured to inform UE3 910 that UE3 910 will interfere with sidelink communication. UE2 may include, among other things, a reference signal (RS) that is configured to inform UE3 910 that UE3 910 will interfere with sidelink communication (e.g., interfere with transmission of data in the sidelink data channel 810) if UE3 910 transmits sidelink data during the current predetermined period allocated for sidelink communication (e.g., the current TTI, frame, sub-frame, slot, or allocated multiples thereof). Accordingly, by receiving this RS (in the CTS signal sent from UE2), UE3 910, which is a sidelink transmitter, will refrain from transmitting sidelink data during the current predetermined period allocated for sidelink communication],means for communicating first data in a first one or more resources of the first set of shared resources after transmitting the request in the first control resource[par 0043, 0077, 0078 In this example, the UE 138 is functioning as a scheduling entity, and UEs 140 and 142 utilize resources scheduled by the UE 138 for wireless communication. A UE may function as a scheduling entity in, for example, a peer-to-peer (P2P) network, and/or in a mesh network. In a mesh network, for example, UEs 140 and 142 may optionally communicate directly with one another in addition to communicating with the scheduling entity, depicted as UE 138. In a network that implements sidelink communication. The RTS channel 704 may refer to a portion of the subframe during which a scheduled entity 204 (e.g., UE.sub.1), communicates an RTS signal (indicating, for example, a requested duration of time to keep a sidelink channel available for a sidelink signal) to other scheduled entities (e.g., UVE.sub.2- UE.sub.N, or a subset thereof). The data included in the sidelink data channel 706 may sometimes be referred to as the payload or sidelink-burst of the sidelink-centric subframe. The sidelink data channel 706 may include the communication resources
utilized to communicate sidelink data from one scheduled entity 204 (e.g., VE.sub.1) to one or more other scheduled entities 204 (e.g., UE.sub.2, UE.sub.3)]; means for receiving, by the first UE in a second control resource of the first set of shared resources, one or more responses from one or more UEs after communicating the first data in the first one or more resources |par 0084, 0091, A device (e.9., a primary device, a secondary device) that receives the RTS signal may communicate a clear-to- send (CTS) signal in the CTS channel 808. The CTS signal may indicate availability of the sidelink channel, for example, for a requested duration of time. The CTS signal may additionally or alternatively include other information, such as a source ID, a duration of the transmission, a signal to interference plus noise ratio (SINR) (e.g., of the received reference signal (RS) from the source device), an RS to enable TX-yielding, CQ! information (e.g., based on the power of an RS in the RTS channel). A device (e.g., a primary device, a secondary device) that receives the RTS signal may communicate a clear-to-send (CTS) signal in the CTS channel 808. The CTS signal may indicate availability of the sidelink channel, for example, for a requested duration of time. The CTS signal may additionally or alternatively include other information, such as a source ID, a duration of the transmission, a signal to interference plus noise ratio (SINR) (e.g., of the received reference signal (RS) from the source device), an RS to enable TX- yielding, CQ! information (e.g., based on the power of an RS in the RTS channel];;
 	Li fail to show wherein the one or more responses are received in response to the request to reserve the data resource of the second set of shared resources.
 	In an analogous art Chaturvedi show wherein the one or more responses are received in response to the request to reserve the data resource of the second set of shared resources [par 0022, The user resource module 202 works in conjunction with the user interface module 204 to receive status and requests, and to provide status in response to requests. Specifically, when a user observed status is reported, the user resource module 202 extracts the status and updates a personal database (e.g., in the user data storage 206) of the user with the status. Conversely, when a request for status is received, the user resource module 202 retrieves the real-time status from the resource management engine 208 and causes the status to be displayed in the user interface via the user interface module 204].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Li and Chaturvedi because the method would be involved in manually updating status of resources and providing of real-time status in response to requests.
 	Li and Chaturvedi fail to show means for communicating second data in a second one or more resources of the first set of shared resources after receiving the one or more responses in the second control resource.
 	In an analogous art Yerramalli show means for communicating second data in a second one or more resources of the first set of shared resources after receiving the one or more responses in the second control resource [par 0020, 0068, wherein the second resource allocation pattern groups second communication time resources of a second carrier in the shared spectrum into a second plurality of resource sets associated with one or more of the different data service sets, wherein the second plurality of resource sets are allocated differently than the plurality of resource sets. As an example, a base station may use a standard HARQ process for data communicated during a first resource set 325-a that is associated with DSS_1, a soft HARQ process for data communicated during a second resource set 325-b that is associated with DSS_2]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art can combine the teachings of Li, Chaturvedi, and Yerramalli because this enhancements to resource management based on Quality of Service (QoS) or communication service for networks employing LTE-U.

Claim 30, Claim 30 is a claim to a medium to carry out the apparatus of claim 29.Therefore claim 30 is rejected under the same rationale set forth in claim 29.


Claim(s) 3-7, 25, is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pub No. 2018/0049129 A1), Chaturvedi et al. (U.S. No. 2019/0188619 A1)  in view of Yerramalli et al. (U.S. Pub No. 2017/0034831 A1) in further view Zhang et al. (U.S. Pub No. 2021/0243814 A1).


3. Li, Chaturvedi, and Yerramalli illustrate the method of claim 1, Li, Chaturvedi, and Yerramalli fail to show further comprising: identifying a switch duration for transitioning from using a first set of communication parameters to using a second set of communication parameters to communicate over the peer-to-peer network 
 	In an analogous art Zhang show further comprising: identifying a switch duration for transitioning from using a first set of communication parameters to using a second set of communication parameters to communicate over the peer-to-peer network, wherein the communicating of the first data in the first one or more resources is based at least in part on the identifying of the switch duration[par 0085, 0086,  In some embodiments, the directional sensing (e.g., using the narrow beams) may be performed prior to the discovery period, for example, as shown in the schemes 700 and 800. In response to the sensing, the wireless communication device may transmit a channel reservation signal (e.g., the channel reservation signal 720) after sensing each beam direction before switching to another beam direction. In some embodiments, the directional sensing may be performed within the discovery period, for example, as shown in the scheme 900. For example, the channel is monitored in the first subset of the plurality of expected beam transmission directions within the discovery period before transmitting the subset of the plurality of discovery signals. In response to the sensing, the wireless communication device may transmit a channel reservation signal in the same direction as the sensing before transmitting the subset of discovery signals]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art can combine the teachings of Li, Chaturvedi, Yerramalli, and Zhang because the monitoring in the second subset of the plurality of expected beam transmission directions may detect a transmission from another wireless communication device. 


4. Li, Chaturvedi, Yerramalli, and Zhang illustrates the method of claim 3, further comprising: refraining from communicating data or control information during a first duration corresponding to the switch duration in the first one or more resources, wherein the communicating of the first data in the first one or more resources is based at least in part on the refraining from communicating during the first duration [Li, par 0091, Accordingly, by receiving this RS (in the CTS signal sent from UE2), UE3 910, which is a sidelink transmitter, will refrain from transmitting sidelink data during the current predetermined period allocated for sidelink communication].

5. Li, Chaturvedi , Yerramalli, and Zhang demonstrate the method of claim 4, further comprising: refraining from communicating data or control information in a second duration corresponding to the switch duration in the first one or more resources after the communicating of the first data, wherein the receiving of the one or more responses in the second control resource is based at least in part on the refraining from communicating during the second duration [par 0090, UE4 912 will refrain from transmitting a CTS signal in a CTS channel 808 because Sidelink.sub. 1 902 has a relatively higher priority than Sidelink.sub.2 904. Accordingly, the relatively lower priority sidelink].

6. Li, Chaturvedi, Yerramalli, and Zhang creates the method of claim 3, Lin, Chaturvedi, and Zhang  fail to show further comprising: refraining from communicating data or control information in a third duration corresponding to the switch duration in the second one or more resources, wherein the communicating of the second data after the third duration is based at least in part on the refraining from communicating during the third duration.
 	In an analogous art Yerramalli show further comprising: refraining from communicating data or control information in a third duration corresponding to the switch duration in the second one or more resources, wherein the communicating of the second data after the third duration is based at least in part on the refraining from communicating during the third duration [par 0054, if the device determines the channel is available, it may transmit a preamble (e.g., Wi-Fi preamble, channel usage beacon (CUBS), etc.) to alert other devices that it is about to transmit over the channel. Otherwise, if the channel is not available, the device may refrain from transmitting over the channel].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art can combine the teachings of Li, Chaturvedi, Zhang, and Yerramalli, because this enhancements to resource management based on Quality of Service (QoS) or communication service for networks employing LTE-U.

7. Li, Chaturvedi, Yerramalli, and Zhang conveys the method of claim 3, Li, Yerramalli, and Zhang fail to show wherein the switch duration is configured to allow the first UE to transition from receiving information to transmitting information, transition from transmitting information to receiving information, or adjust from first beam configuration parameters to second beam configuration parameters, or any combination thereof.
 	In an analogous art Yerramalli show wherein the switch duration is configured to allow the first UE to transition from receiving information to transmitting information, transition from transmitting information to receiving information, or adjust from first beam configuration parameters to second beam configuration parameters, or any combination thereof [par 0057, UE configured for communication over the carrier may receive and identify the resource allocation pattern and identify which resource sets correspond to data service sets used for communication by the UE. The UE may then communicate data of different types with a base station during the corresponding resource sets. The UE may employ a resource set based discontinuous reception (DRX) mode where a sleep mode is entered for resource sets not associated with active communications by the UE].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art can combine the teachings of Li, Chaturvedi, Zhang, and Yerramalli because this enhancements to resource management based on Quality of Service (QoS) or communication service for networks employing LTE-U.

25. Li, Chaturvedi, and Yerramalli disclose the apparatus of claim 23, Li, Chaturvedi , and Yerramalli fail to show wherein the instructions are further executable by the processor to cause the apparatus to: identify a switch duration for transitioning from using a first set of communication parameters to using a second set of communication parameters to communicate over the peer-to-peer network, wherein communicating the first data in the first one or more resources 1s based at least in part on identifying the switch duration.
 	In an analogous art Zhang show wherein the instructions are further executable by the processor to cause the apparatus to: identify a switch duration for transitioning from using a first set of communication parameters to using a second set of communication parameters to communicate over the peer-to-peer network, wherein communicating the first data in the first one or more resources 1s based at least in part on identifying the switch duration[par 0085, 0086,  In some embodiments, the directional sensing (e.g., using the narrow beams) may be performed prior to the discovery period, for example, as shown in the schemes 700 and 800. In response to the sensing, the wireless communication device may transmit a channel reservation signal (e.g., the channel reservation signal 720) after sensing each beam direction before switching to another beam direction. In some embodiments, the directional sensing may be performed within the discovery period, for example, as shown in the scheme 900. For example, the channel is monitored in the first subset of the plurality of expected beam transmission directions within the discovery period before transmitting the subset of the plurality of discovery signals. In response to the sensing, the wireless communication device may transmit a channel reservation signal in the same direction as the sensing before transmitting the subset of discovery signals]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art can combine the teachings of Li, Chaturvedi, Yerramalli, and Zhang because the monitoring in the second subset of the plurality of expected beam transmission directions may detect a transmission from another wireless communication device. 




Response to Arguments

However, Li teaches something different than the features recited in amended independent claim 1. For example, the Office Action appears to allege that the “second control resource [including] one or more responses” and the “first data in a first one or more resources,” as recited in independent claim 1, may be the CTS channel 808 and the sidelink data channel.
The Office Action has not shown that Li’s description of “the CTS signal received in the CTS channel 808 prior to sending the data in the sidelink data channel 810” (Li § [0086] (emphasis added)) teaches or suggests “receiving .. . one or more responses from one or more UEs after the communicating of the first data in the first one or more resources,” as recited in independent claim 1.


The examiner respectfully disagrees paragraph 0091 of Li, show wherein the UE will receive sidelink data during the current predetermined period allocated for sidelink communication after communicating a request RTS message. The applicant’s argument is moot in view of newly rejected claims.


However, the Office Action has not demonstrated that Li’s description that “[a] UE may function as a scheduling entity” (/d.) teaches or suggests “identifying a switch duration for transitioning from using a first set of communication parameters to using a second set of communication parameters,” as recited in dependent claim 3. Thus, the Office Action has not shown that Li teaches or suggests the features of dependent claim 3.

The applicant’s argument is moot in view of newly rejected claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468